DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 01710314190.8, filed on May 5, 2017.

Information Disclosure Statement

The information disclosure statement (IDS) submitted July 21, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be 
Authorization for this examiner’s amendment was given via e-mail correspondence Heath Misley, Applicant’s representative, on April 8, 2021.
Amendment is required to correct claim dependence of claims 12-16. The application has been amended as follows: 

Claim 12. (Currently Amended):
The device according to claim 11, wherein the bit quantity of the transmission precoding matrix indicator field corresponding to the at least one subband satisfies the following formula: 
    PNG
    media_image1.png
    22
    366
    media_image1.png
    Greyscale
 N represents the bit quantity of the transmission precoding matrix indicator field corresponding to N the at least one subband, floor 0 represents a rounding down function, A represents the preset total bit quantity of the transmission precoding matrix indicator field, represents a quantity of the at least N one subband, max represents a preset maximum bit quantity of the transmission precoding matrix indicator field, and the quantity of the at least one subband is a positive integer not less than 1.  

Claim 13. (Currently Amended):
The device according to claim 11, wherein the bit quantity of the transmission precoding matrix indicator field corresponding to the at least one subband is equal to a target 6preset bit quantity that is of the transmission precoding matrix indicator field, that corresponds to a quantity of the at least one subband, and that is in preset information, 

Claim 14. (Currently Amended):
The device according to claim 11, wherein the transmission precoding matrix indicator field corresponding to the at least one subband is used to indicate an initial index of the uplink transmission precoding matrix corresponding to the at least one subband, and the instruction for determining the uplink transmission precoding matrix corresponding to the at least one subband based on the bit quantity of the transmission precoding matrix indicator field corresponding to the at least one subband and the uplink transmission layer quantity comprises an instruction for the following: determining the initial index of the uplink transmission precoding matrix corresponding to the at least one subband based on the bit quantity of the transmission precoding matrix indicator field corresponding to the at least one subband and a value of the transmission precoding matrix indicator field corresponding to the at least one subband; determining a target index of the uplink transmission precoding matrix corresponding to the at least one subband based on the initial index and a correspondence between an initial index and a target index; and determining the uplink transmission precoding matrix corresponding to the at least one subband based on the target index, the uplink transmission layer quantity, and a codebook.  

Claim 15. (Currently Amended):
The device according to claim 11, wherein the correspondence between an initial index and a target index satisfies the following formula or a table corresponding to the following formula: 
    PNG
    media_image2.png
    30
    212
    media_image2.png
    Greyscale
 represents the initial index, k represents an index adjustment coefficient, A represents an index offset coefficient, L represents the target index, k is a preset value or a value configured by the network device, and A is a preset value or a value configured by the network device.  

Claim 16. (Currently Amended):
The device according to claim 11, wherein the transmission precoding matrix indicator field corresponding to the at least one subband is used to indicate an index of the uplink transmission precoding matrix corresponding to the at least one subband, and the instruction for determining the uplink transmission precoding matrix corresponding to the at least one subband based on the bit quantity of the transmission precoding matrix indicator field corresponding to the at least one subband and the uplink transmission layer quantity comprises an instruction for the following: determining, in a target codebook, the uplink transmission precoding matrix corresponding to the index indicated by the transmission precoding matrix indicator field corresponding to the at least one subband, wherein the target codebook matches the bit quantity of the transmission precoding matrix indicator field corresponding to the at least one subband and the uplink transmission layer quantity.

Allowable Subject Matter

Claims 1-16 and 18 (renumbered 1-17) are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, directed to a transmission precoding matrix indication method, and Claim 11, directed to a device that performs operations that are functionally similar to the method of claim 1, the prior art of record discloses receiving downlink control information from a network device, wherein the downlink control information comprises a resource allocation information indicator field (e.g., uplink grant), a transmission layer quantity indicator field (e.g., a transmission rank), and a transmission precoding matrix indicator field corresponding to at least one subband, and the transmission precoding matrix indicator field corresponding to the at least one subband is used to indicate an uplink transmission precoding matrix corresponding to the at least one subband, as may be seen in Roman et al, U.S. Patent Application Publication No. 20130121312 A1 (e.g., ¶ [0069] [0072] [0080]), Schober et al, U.S. Patent Application Publication No. 20160227559 A1 (e.g., ¶ [0057]), 3GPP TSG RAN1 NR Ad-Hoc, R1-1703753, “WF on control signaling for UL-MIMO” (e.g., page 3) and 3GPP TSG RAN WG1 88bis, R1-1706306, “WF on UL Frequency Selective Precoding Support” (e.g., page 2-3).
The prior art of record discloses determining a bit quantity of the transmission precoding matrix indicator field corresponding to the at least one subband, as may be seen in Schober, above (e.g., ¶ [0057]), and R1-1706306, above (page 2), and Yang et al, U.S. Patent Application Publication No. 20180368083 A1 (e.g., FIG., 2 and ¶ [0032] 
The prior art of record discloses the device determining a transmission rank of a plurality of transmission ranks, a sub-band of a plurality of sub-bands based on information indicated in the downlink signaling, and transmit precoding matrix for each sub-band according to TPMI signaling within the downlink signaling from network node at the determined transmission rank and in the determined sub-band a size of which is based on the determined transmission rank, which Examiner reasons to disclose  determining the uplink transmission precoding matrix corresponding to the at least one subband based on the bit quantity of the transmission precoding matrix indicator field corresponding to the at least one subband and the uplink transmission layer quantity, as may be seen in Yang, above (e.g., FIG. 2; ¶ [0045]).
The prior art of record does not teach or fairly suggest, individually or in combination, or render obvious the limitations directed to derivation of a sum of bit quantities with respect to threshold for all subbands with respect to the bit quantities in each subband, i.e., wherein the bit quantity of the transmission precoding matrix indicator field corresponding to the at least one subband is not greater than a preset total bit quantity of the transmission precoding matrix indicator field, a sum of bit quantities of all transmission precoding matrix indicator fields corresponding to all subbands is not greater than the preset total bit quantity, and the bit quantity of the transmission precoding matrix indicator field corresponding to the at least one subband is related to a quantity of subbands corresponding to the resource scheduled for uplink.
Claims 2-6, dependent from claim 1, and claims 12-16, dependent from claim 11, are also allowed.
Regarding Claim 7, directed to a transmission precoding matrix indication method, wherein a network device determines information that is then sent to a terminal device, the information being functionally similar to the information that is received by the terminal device in the method of claim 1, the prior art similarly does not teach or fairly suggest, individually or in combination, or render obvious the limitations directed to derivation of a sum of bit quantities with respect to threshold for all subbands with respect to the bit quantities in each subband, i.e., wherein the resource corresponds to at least one subband, the bit quantity of the transmission precoding matrix indicator field corresponding to the at least one subband is not greater than a preset total bit quantity of the transmission precoding matrix indicator field, a sum of bit quantities of all transmission precoding matrix indicator fields corresponding to all subbands is not greater than the preset total bit quantity.
Claims 8-10 and 18, dependent from claim 7, are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached "Notice of References Cited” (PTO-892). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADISLAV Y AGUREYEV whose telephone number is (571)272-0549.  The examiner can normally be reached on Monday--Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/VLADISLAV Y AGUREYEV/Examiner, Art Unit 2471


/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471